—In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Queens County (LaTorella, J.), dated October 17, 2000, as granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the injured plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court properly granted the defendants’ motion for summary judgment as they submitted admissible evidence demonstrating their entitlement to judgment as a matter of law and the plaintiffs failed to come forward with competent *638evidence to raise an issue of fact (see, Gaddy v Eyler, 79 NY2d 955; Serao v Lobrutto, 283 AD2d 632). Bracken, P. J., Friedmann, Florio, H. Miller and Townes, JJ., concur.